     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 1 of 40



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
______________________________
                               )
VINCENT DELANEY,               )
                               )
               Plaintiff,      )
                               )
          v.                   )         CIVIL ACTION
                               )         NO. 20-11154-WGY
CHARLES D. BAKER,              )
In his offical capacity as     )
Governor of the Commonwealth )
of Massachusetts,              )
                               )
               Defendant.      )
______________________________)

YOUNG, D.J.                                        January 6, 2021

                    FINDINGS OF FACT, RULINGS OF
                     LAW, AND ORDER FOR JUDGMENT

I.   INTRODUCTION

     On June 18, 2020, Vincent Delaney (“Delaney”), a resident

of Peabody, Massachusetts, filed suit against Charles D. Baker

(“Governor Baker”) in his official capacity as the Governor of

the Commonwealth of Massachusetts for executive orders issued in

a state of emergency pertaining to COVID-19, a novel

coronavirus.   Compl. ¶¶ 1-5, ECF No. 1.     Delaney alleged five

counts against Governor Baker: violation of the Due Process and

Equal Protection Clauses of the Fifth, Ninth, and Fourteenth

Amendments of the U.S. Constitution for alleged harm to

Delaney’s pecuniary and professional interests (“Count I”),

violation of the free exercise clause of the First Amendment of
           Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 2 of 40



the U.S. Constitution (“Count II”), 1 violation of Massachusetts

General Laws Chapter 639 of the Acts of 1950, the Civil Defense

Act, and Articles XX and XXX of the Massachusetts Declaration of

Rights (“Count III”), violation of the Equal Protection Clause

of the Fourteenth Amendment to the U.S. Constitution and Article

I of the Massachusetts Declaration of Rights (“Count IV”), and

violation of the First, Fifth, Ninth, and Fourteenth Amendments

to the U.S. Constitution and Articles I, IV, X, and XII of the

Massachusetts Declaration of Rights (“Count V”).              Id. ¶¶ 255-

286.

       On July 31, 2020, Delaney filed a motion for a preliminary

injunction and, pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure, moved to dismiss Count III entirely and Counts

IV and V partially insofar as those counts raised matters of

state law.        Pl.’s Mot. Prelim. Inj. 1-2, ECF No. 13; Pl.’s Mem.

Supp. Pl.’s Mot. Prelim. Inj. (“Pl.’s Mem.”), ECF No. 14; Pl.’s

Stipulation Dismissal 1, ECF No. 15.




       1
       Delaney also claims that Governor Baker infringed upon the
Establishment Clause and his First Amendment right of peaceable
assembly. See Pl.’s Mem. Opp’n Mot. Dismiss & Reply Def.’s
Opp’n Mot. Prelim. Inj. 10-14 (“Pl.’s Opp’n Mem.”), ECF No. 22.
On the same grounds that Delaney lacks standing to challenge the
orders under the Free Exercise Clause, Delaney lacks standing to
challenge the orders under the Assembly Clause, see infra Part
III.A.2. (lack of concrete and particularized injury) and
Establishment Clause, see infra Part III.A.3. (lack of
redressability).


                                           [2]
        Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 3 of 40



      Governor Baker opposed the preliminary injunction and moved

to dismiss the complaint on four grounds: (1) Delaney lacked

standing to challenge Governor Baker’s actions, (2)

notwithstanding Delaney’s lack of standing, Delaney failed to

establish a likelihood of success on the merits of his

challenges, (3) Delaney failed to demonstrate irreparable harm,

and (4) the balance of hardships and the public interest

strongly favored upholding Governor Baker’s orders.           Mot.

Dismiss, ECF No. 18; Def.’s Mem. Supp. Mot. Dismiss. & Opp’n

Mot. Prelim. Inj. (“Def.’s Mem.”) 10-30, ECF No. 19.           Delaney

filed an opposition to Governor Baker’s motion to dismiss.

Pl.’s Opp’n Mot. Dismiss, ECF No. 21; Pl.’s Mem. Opp’n Mot.

Dismiss & Reply Def.’s Opp’n Mot. Prelim. Inj. (“Pl.’s Opp’n

Mem.”), ECF No. 22.

      On September 2, 2020, after hearing argument of counsel by

video conference, this Court granted Governor Baker’s motion to

dismiss as to Counts I, IV, and V.         Elec. Clerk’s Notes (Sept.

2, 2020), ECF No. 23.       This Court also collapsed the motion for

preliminary injunction with trial on the merits in accordance

with Rule 65(a) of the Federal Rules of Civil Procedure and set

a bench trial for October 2, 2020.         Id.   On October 1, 2020,

Delaney and Governor Baker jointly filed stipulated findings of

fact.    Joint Proposed Finding Fact (“Joint Finding”), ECF No.

24.   On October 5, 2020, the Court held a remote hearing on


                                        [3]
          Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 4 of 40



Count II, and, after hearing argument of counsel, took the

matter under advisement.         Elec. Clerk’s Notes (Oct. 5, 2020),

ECF No. 25.

      On December 10, 2020, the Massachusetts Supreme Judicial

Court held that Governor Baker’s declaration of an emergency

arising from the COVID-19 pandemic, and his issuance of orders

pursuant to that declaration, are authorized under

Massachusetts’s Civil Defense Act, that the emergency orders do

not violate the principle of separation of powers in Article 30

of the Massachusetts Declaration of Rights, and that the

emergency orders do not violate the plaintiffs’ federal 2 or state

constitutional rights to procedural and substantive due process

or free assembly.        Desrosiers v. Governor, 486 Mass. 369 (2020).

      After considering the record and parties’ arguments, this

Court rules in favor of Governor Baker.

II.   FINDINGS OF FACT

      The parties filed a joint finding of fact for trial on the

merits.      See generally Joint Finding.       The joint finding, as

stipulated by the parties, is substantially reproduced below and




      2The Supreme Judicial Court is, of course, the final word
on matters of state law (none of which are present here).
Delaney, however, is not bound by its federal law rulings in a
case to which he was not a party. He is entitled to this
Court’s independent adjudication in this separate opinion.


                                          [4]
         Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 5 of 40



supplemented by Governor Baker’s subsequent executive orders and

evidence subject to judicial notice. 3

     A.      Governor Baker’s       Orders     Governing   Gatherings       and
             Occupancy Limits

     On March 10, 2020, Governor Baker declared a state of

emergency for the Commonwealth of Massachusetts, and

Massachusetts remains in a state of emergency to date.             Joint

Finding ¶ 1.      In connection with the state of emergency,

Governor Baker issued a series of executive orders.            Id. ¶ 2.

On March 23, 2020, Governor Baker issued Order 13, which

prohibited gatherings of ten or more persons in any confined

indoor or outdoor space throughout Massachusetts.            Id. ¶ 3.

Order 13 enumerated a list of “essential services” to combat the

pandemic and temporarily closed the brick-and-mortar premises of

all “non-essential businesses.”         COVID-19 Order No. 13, Order

Assuring Continued Operation of Essential Services in the

Commonwealth, Closing Certain Workplaces, and Prohibiting

Gatherings of More Than 10 People (Mar. 23, 2020), Ex. A.             The

ten-person limitation did not apply to businesses identified in

the Order as “essential services,” which could continue

operation under social distancing and occupancy guidelines

issued by the Commissioner of Public Heath on March 25, 2020.



     3 A list of Governor Baker’s orders can be found at COVID-19
State of Emergency, mass.gov, https://www.mass.gov/info-
details/covid-19-state-of-emergency (last visited Jan. 5, 2021).


                                         [5]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 6 of 40



Id. § 1.   Order 13 did not close “[c]hurches, temples, mosques,

and other places of worship,” which could continue operation

subject to the ten-person limit, id. §§ 2-3, and the Order

allowed gatherings in excess of ten persons in “unenclosed,

outdoor space,” such as parks, athletic fields, and parking

lots, id. § 3.

     On May 18, 2020, Governor Baker issued Order 33, which

modified Order 13 and introduced a “phased” reopening of

entities restricted by Order 13.     Joint Finding ¶ 5.     This order

relieved places of worship and other “Phase I” entities from

Order 13’s ten-person limitation on gathering.       Id.   Order 33

required these entities to comply with general workplace safety

protocols outlined in Order 33, including but not limited to

social distancing of at least six feet, hygiene protocols, and

cleaning protocols.   Id.   Order 33 noted the “recent public

health data indicat[ing] improvement in key areas of

measurement” and that this

     improving public health data permits a carefully
     phased relaxation of certain restrictions that COVID-
     19 Order No. 13 has placed on businesses and other
     organizations, provided that any adjustment can only
     be maintained or expanded on the basis of continuing
     improvements in the public health data, and further
     provided that any adjustment must reflect the reality
     that the Commonwealth remains in the midst of a public
     health emergency, as demonstrated by reporting from
     the Department of Public Health that as of May 17,
     2020, 2,597 persons remained hospitalized in the
     Commonwealth as a result of COVID-19 and 702 of these



                                     [6]
      Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 7 of 40



     patients are receiving treatment in intensive care
     units.

Joint Finding, Ex. B, COVID-19 Order No. 33, Order Implementing

a Phased Reopening of Workplaces and Imposing Workplace Safety

Measures to Address COVID-19 at 2 (May 18, 2020), ECF No. 24-2.

Order 33 remains in effect.     Joint Finding ¶ 5.

     Contemporaneous with Order 33, the Director of Labor

Standards issued workplace standards for places of worship on

May 18, 2020.   Joint Finding, Ex. C, Sector-Specific Workplace

Standards for Places of Worship and Religious Services (May 18,

2020) (“May 18th Rules”), ECF No. 24-3.       The May 18th Rules

encouraged, but did not require, places of worship to hold

services virtually or outdoors and, when holding services

outdoors, to ensure that attendees who are not from the same

immediate household are spaced at least six feet apart.          Id. at

1.   These rules also encouraged places of worship holding

services indoors to place tape or other visual distancing

markings on seating to delineate six-foot separations, to post

signage indicating the maximum number of persons permitted per

row, to accommodate orderly entering and exiting of services in

a manner that complies with social distancing, and to modify the

means of collecting financial contributions and communal rituals

to minimize contact.    Id. at 2-3.




                                      [7]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 8 of 40



     The May 18th Rules required places of worship to institute

the following safety measures: an occupancy limit of forty

percent of the building’s maximum capacity for services held

indoors, a social-distancing requirement of six feet between

attendees who are not part of the same immediate household, a

requirement that all attendees must wear a mask, a prohibition

on non-religious pre- or post-service communal gatherings, and

disinfection and notification protocols.      Id. at 1-3.

     On July 6, 2020, the Director of Labor Standards issued new

rules for places of worship and religious services,

substantially reiterating the May 18th Rules, with the notable

exception that the new rules increased the occupancy limit from

forty to fifty percent of the building’s maximum capacity.

Joint Finding, Ex. C, Sector Specific Workplace Standards for

Places of Worship and Religious Services to Address COVID-19 at

1-4 (July 6, 2020) (“July 6th Rules”), ECF No. 24-3.

     Pursuant to Orders 35 and 37, general retail stores, which

beginning on June 8, 2020 could reopen their physical premises

in Phase II, were subject to a forty percent occupancy limit.

COVID-19 Order No. 35, Order Clarifying the Progression of the

Commonwealth’s Phased Workplace Re-Opening Plan and Authorizing

Certain Re-Opening Preparations at Phase II Workplaces (June 1,

2020); COVID-19 Order No. 37, Order Authorizing the Re-Opening

of Phase II Enterprises (June 6, 2020); Joint Finding ¶ 7.            That


                                     [8]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 9 of 40



limit was increased to fifty percent in revised sector-specific

standards issued on July 10, 2020.      Joint Finding ¶ 7.

     Several later orders also addressed the size of gatherings,

including Order 38, issued on June 6, 2020 which restated the

ten-person limitation on gatherings in any confined indoor or

outdoor space.     Id. ¶ 8.   This limitation did not apply to any

Phase I or II entities and thus did not apply to places of

worship.    Id.   Order 38 prohibited outdoor events that “gather

large numbers [of] participants or spectators,” but permitted

“outdoor gatherings for the purpose of political

expression . . . .”     Id. (quoting Joint Finding, Ex. D, COVID-19

Order No. 38, Revised Order Regulating Gatherings Throughout the

Commonwealth at 3 (June 6, 2020), ECF No. 24-4).        On July 2,

2020, Governor Baker issued Order 44, which increased the limit

for gatherings to a new maximum of twenty-five persons in any

confined indoor space and 100 persons for enclosed outdoor

spaces.    Joint Finding, Ex. E, COVID-19 Order No. 44, Second

Revised Order Regulating Gatherings Throughout the Commonwealth

at 2-3 (July 2, 2020), ECF No. 24-5; Joint Finding ¶ 9.         These

limitations did not apply to any Phase I, II, or III entity,

including places of worship.      Joint Finding ¶ 9.    Order 44

continued Order 38’s prohibition on outdoor gatherings for

purposes other than political expression.       Id.




                                     [9]
      Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 10 of 40



      Thereafter, on August 7, 2020, Governor Baker issued Order

46, which maintained the twenty-five-person limitation for

gatherings in enclosed indoor spaces but reduced the limitation

for outdoor gatherings to fifty persons.        Id. ¶ 10.    These

limitations on gathering size did not apply to any Phase I, II,

or III entity, including places of worship.        Id.   Order 46

further stated that “[o]utdoor gatherings for the purpose of

political expression and gatherings for religious activities

shall not be subject to” the above limitations, “provided,

however, that indoor gatherings for the purposes of political

expression shall be governed by the indoor limitations” of Order

46.   Id. (quoting Joint Finding, Ex. F, COVID-19 Order No. 46,

Third Revised Order Regulating Gatherings Throughout the

Commonwealth at 3 (Aug. 7, 2020), ECF No. 24-6).

      On September 29, 2020, Governor Baker issued Order 52,

which maintained the twenty-five-person limitation for

gatherings in enclosed indoor spaces.        Joint Finding, Ex. G,

COVID-19 Order No. 52, Phase III, Step 2 Order Regulating

Gatherings in the Commonwealth (Sept. 29, 2020), ECF No. 24-7.

Order 52 section 3(d) provided that outdoor gatherings in

settings open to the public and at event venues, clubs, parks,

and other outdoor spaces (public or private) regularly used or

available for gatherings through lease, license, permit,

reservation, or similar arrangement are limited to 100 persons


                                      [10]
        Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 11 of 40



if the venue is located in “Lower Risk Communities,” defined in

Order 51 as communities with low incidence of COVID-19, as

measured by the Department of Public Health in accordance with

the health metrics further specified in Order 51.           Joint Finding

¶ 11.     In communities that did not qualify as Lower Risk

Communities, gatherings at the foregoing venues were limited to

fifty persons.      Id.   Outdoor gatherings at private residences,

in private backyards, and other outside venues not listed were

limited to fifty persons regardless whether they occurred in

Lower Risk Communities or communities that did not qualify as

Lower Risk Communities.       Id.

     Order 52’s limitation on gathering size did not apply to

indoor religious activities, which instead remained subject to

the fifty percent occupancy limitation set forth in the

applicable sector-specific standards governing places of

worship.     Id.   Outdoor religious gatherings, therefore, were not

subject to any size limitation.         Id.    Indoor gatherings for the

purpose of political expression were subject to Order 52’s

twenty-five-person limitation, while outdoor gatherings for

political expression were not subject to Order 52’s limitation

on outdoor gatherings.       Id.

     On November 2, 2020, Governor Baker issued Order 54,

reducing the gathering-size limit in private residences to ten

persons indoors and twenty-five persons outdoors.           Def.’s Notice


                                        [11]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 12 of 40



Suppl. Authority (Nov. 10, 2020), Ex. A, COVID-19 Order No. 54,

Revised Order Further Regulating Gatherings in the Commonwealth

§ 3(b)-(c) (Nov. 2, 2020), ECF No. 26-1.       The limits on

gatherings in public spaces and at event venues remained the

same, but the Order required that “[a]ll gatherings, no matter

the size or location, must end and participants must disperse by

9:30 pm, with the exceptions of religious gatherings and

political gatherings.”    Id. § 4.

     On December 8, 2020, Governor Baker issued Order 57.

Def.’s Notice Suppl. Authority (Dec. 14, 2020), Ex. A, COVID-19

Order No. 57, Further Revised Order Regulating Gatherings in the

Commonwealth (Dec. 8, 2020), ECF No. 29-1.       Order 57 reduces to

fifty the number of people allowed at outdoor gatherings, event

venues, and in public settings, while exempting places of

worship from this limit.    Id. at 3-5.     On the same day, Governor

Baker also issued Order 58.     Def’s Notice Suppl. Authority (Dec.

14, 2020), Ex. B, COVID-19 Order No. 58, Order Returning All

Municipalities to Phase III, Step 1 COVID-19 Safety Rules (Dec.

8, 2020), ECF No. 29-2.    Updated sector-specific standards

reduced the occupancy limits for places of worship, restaurants,

grocery stores, and other retail stores from fifty to forty

percent.   See Def.’s Notice Suppl. Authority (Dec. 14, 2020),

Ex. C, Sector Specific Workplace Standards for Places of Worship

and Religious Services to Address COVID-19 (“December 11th


                                     [12]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 13 of 40



Rules”) (Dec. 11, 2020), ECF No. 29-3; Def.’s Notice Suppl.

Authority (Dec. 14, 2020), Ex. C, Sector Specific Workplace

Safety Standards of Retail Businesses to Address COVID-19 (Dec.

11, 2020), ECF No. 29-3; Def.’s Notice Suppl. Authority (Dec.

14, 2020), Ex. C, Sector Specific Workplace Safety Standards for

Restaurants to Address COVID-19 (Dec. 11, 2020), ECF No. 29-3.

     On December 22, 2020, Governor Baker issued Order 59.

Def.’s Notice Suppl. Authority (Dec. 24, 2020), Ex. A, COVID-19

Order No. 59, Order Temporarily Applying Further Capacity

Restrictions to Statewide COVID-19 Safety Rules (Dec. 22, 2020),

ECF No. 30-1.   Order 59 became effective on December 26, 2020

and remains in effect until January 10, 2021 unless further

extended.   Id. at 5.   Order 59 reduces the limitations on

gatherings set forth in Order 57 and the occupancy limitations

set forth in Order 58’s sector-specific standards.         Id. at 3.

With respect to gatherings, the Order reduces the public and

private outdoor limitation to twenty-five persons and the public

and private indoor limitation to ten persons.        Id.   With respect

to occupancy, the Order reduces the occupancy limit from forty

percent to twenty-five percent for retail businesses, offices,

restaurants, close contact personal services, theaters and

performance venues, fitness centers, and places of worship.            Id.

at 3-4.   Order 59 excludes workers and staff from the occupancy




                                     [13]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 14 of 40



count for retail businesses, restaurants, close contact personal

services, places of worship, and indoor and outdoor events.            Id.

     B.   Governor Baker’s Orders Governing Social Distancing and
          Hygiene Measures

     Under both the initial and subsequent sector-specific

standards applicable to places of worship, attendees at indoor

and outdoor religious services who are not part of the same

immediate household must be seated at least six feet apart, but

members of the same immediate household are permitted to sit

together (i.e., less than six feet apart).       Joint Finding ¶ 12.

     Restaurants, which were designated as Phase II entities,

initially could provide outdoor dining beginning in Phase II,

Step 1 (on June 8, 2020), and thereafter could provide indoor

dining in Phase II, Step 2 (on June 22, 2020).        Id. ¶ 14.    Under

prior sector-specific standards, restaurants, although not

subject to numerical or percentage-based occupancy limits when

operating as restaurants, were limited in the number of people

they may accommodate by virtue of the six-foot-distance

requirement between indoor tables unless divided by nonporous

barriers that are at least six-feet high.       Id.   The standards

initially allowed up to six persons to sit at indoor tables, and

as of September 28, 2020, updated standards allowed up to ten

persons to sit at indoor tables.      Id.   Order 59 imposed a

twenty-five percent occupancy limit on restaurants and close




                                     [14]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 15 of 40



contact personal services.     Def.’s Notice Suppl. Authority (Dec.

24, 2020), Ex. A, COVID-19 Order No. 59 at 3-4.

     Social distancing was not required for political protestors

who attended outdoor protests, but under Order 46 (effective

August 11, 2020), persons from unrelated households attending an

indoor gathering for purposes of political expression were

subject to the six-foot social distancing requirement set forth

in Order 46, as reiterated in Order 52.       Joint Finding ¶ 15.

     C.   Governor Baker’s Orders Governing Face Coverings

     On May 1, 2020, Governor Baker issued Order 31, which

provides that any person over the age of two who is in an indoor

or outdoor place open to the public and is unable to maintain a

six-foot distance from every other person must wear a mask or

cloth face covering except where unable to do so because of a

medical condition or where the person is otherwise exempted by

Department of Public Health guidance.       Id. ¶ 16.   Any person who

declines to wear a mask or cloth face covering because of a

medical condition is not required to produce documentation

verifying the condition.    Id.   Order 31 also requires all

persons to wear a mask or cloth face covering at all times,

regardless whether they can maintain a six-foot distance from

other persons, when inside grocery stores, pharmacies, and other

retail stores, as well as when providing or using mass public

transit, taxi, ride-sharing, or other similar services.         Id.


                                     [15]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 16 of 40



     On August 7, 2020, Governor Baker issued Order 46,

requiring all participants not from the same household over the

age of two to wear face coverings unless unable to do so due to

a medical or disabling condition during both indoor and outdoor

gatherings of more than ten persons.        Id. ¶ 17.   The requirement

applied to “all venues and locations,” including private homes

and backyards, parks, athletic fields, and parking lots, and

regardless whether the participants were able to maintain a six-

foot distance between each other.      Id.

     On September 29, 2020, Governor Baker issued Order 52,

amending Order 46’s mask requirement to apply to all persons

over the age of five.    Id. ¶ 18.    Under the sector-specific

standards applicable to places of worship, “all attendees and

staff” must wear masks or cloth face coverings “while inside and

while entering and exiting places of worship or otherwise

participating in in-person services,” regardless whether a six-

foot distance can be maintained.      Id. ¶ 19.    Exceptions exist

for individuals who are unable to wear a mask or cloth face

covering due to a medical or disabling condition, and under

Order 52 places of worship may refuse entry to persons who

refuse to wear a mask or cloth face covering for non-medical

reasons.   Id.   Under the December 11th Rules, a leader or

celebrant conducting a religious service may remove his or her

face covering while doing so, provided that he or she is able to


                                     [16]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 17 of 40



maintain a distance of at least six feet from other persons.

See December 11th Rules at 3.     Although not explicitly stated in

the sector-specific standards, an attendee may remove his or her

mask to receive communion.     Joint Finding ¶ 19.     Because Orders

46 and 52 apply to “all locations and venues,” these Orders,

which apply in addition to the sector-specific standards,

require that more than ten persons attending indoor or outdoor

religious gatherings from different households must wear masks

regardless whether they can maintain a six-foot distance from

each other.   Id.

     Sector-specific standards applicable to restaurants specify

that both employees and customers are required to wear face

coverings unless unable to do so due to a medical condition or

disability.   Id. ¶ 20.   Under these standards, employees are

required to wear face coverings at all times and customers must

wear face coverings unless seated at tables.        Id.

     Pursuant to Orders 46 and 52, more than ten persons from

different households attending indoor or outdoor gatherings for

the purpose of political expression are required to wear masks

regardless whether they can maintain a six-foot distance from

other persons.   Id. ¶ 21.    Prior to these orders, and pursuant

to Order 31, persons attending indoor or outdoor gatherings for

the purpose of political expression were required to wear a mask




                                     [17]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 18 of 40



or cloth face covering only if they were unable to maintain a

six-foot distance from other persons.        Id.

     On November 2, 2020, Governor Baker issued Order 55,

requiring all persons over the age of five to wear face-

coverings in all public places, even if they maintain six feet

of distance from others.    Def.’s Notice Suppl. Authority (Nov.

10, 2020), Ex. B, COVID-19 Order No. 55, Revised Order Requiring

Face Coverings in Public Places § 1 (Nov. 2, 2020), ECF No. 26-

2.

     D.   Effect of Governor Baker’s Order on Delaney

     Pursuant to Governor Baker’s orders, when Delaney attends

his Catholic services at his church in the Archdiocese of

Boston, he must wear a mask and maintain a physical distance of

at least six feet from other persons unless they live in the

same household.   Joint Finding ¶ 23.       Due to the occupancy

limit, Delaney’s parish would be required to deny him entry if

the occupancy limit were met or exceeded at the time he arrives

at church.   Id. ¶ 24.   Moreover, the “format and structure” of

Delaney’s church services has changed, id. ¶ 25, and the parish

churches that he attends have reduced the number of religious

services and other events since Governor Baker’s state of

emergency, id. ¶ 27.




                                     [18]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 19 of 40



     E.    Protocols Mandated by the Archdiocese of Boston

     The Archdiocese of Boston, like many organizations in

Massachusetts, instituted and continuously updates its own

protocols for keeping its patrons safe during the pandemic.            See

Current Protocols for Parishes in the Archdiocese of Boston,

RCAB Office of Risk Management (last updated Dec. 11, 2020),

https://www.rcabrisk.org/current-protocols-for-parishes-in-the-

archdiocese-of-boston/; Liturgical Celebrations and Sacraments,

Archdiocese of Boston (Apr. 8, 2020),

https://www.bostoncatholic.org/sites/g/files/zjfyce871/files/202

0-04/UPDATED_Liturgical%20Directives.pdf. 4      The protocols mirror

many of the protocols outlined in Governor Baker’s orders and go

above and beyond those precautions.      See Current Protocols for

Parishes in the Archdiocese of Boston, supra.        The Archdiocese

gives pastors the right to refuse entry to the church if a

patron refuses to wear a mask, requires all volunteers to have

their temperature taken, requires all parishioners to have their

temperatures taken in a “Red Zone,” and prohibits congregational

singing.   Id.   The Archdiocese has also updated its liturgical




     4 This Court takes judicial notice of the relevant facts
provided on these websites, which are “not subject to reasonable
dispute because [they] . . . can be accurately and readily
determined from sources whose accuracy cannot reasonably be
questioned.” See Fed. R. Evid. 201(b).




                                     [19]
      Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 20 of 40



directives and issued a dispensation from the religious

obligation to attend weekly service until “public celebration of

Mass can be safely resumed.”      Liturgical Celebrations and

Sacraments, supra.

     F.     COVID-19 in the Commonwealth of Massachusetts

     The parties stipulate to the following: “It has been proven

that the wearing of masks can slow the transmission of the

spread of the coronavirus.      However, it has not been

conclusively proven that the wearing of masks protects all mask-

wearers from being infected with COVID-19.”        Joint Finding ¶ 22.

     This Court also takes judicial notice of the following: as

of January 2021, over 20,700,000 people in the United States

have contracted COVID-19 since January 21, 2020, over 350,000

people have died from the virus, Massachusetts has reported over

32,000 new cases in the last seven days and over 380,000 cases

since January 21, 2020.     United States COVID-19 Cases and Deaths

by State, Centers for Disease Control and Prevention,

https://covid.cdc.gov/covid-data-

tracker/#cases_deathsper100klast7days (last visited Jan. 5,

2021). 5   Massachusetts has suffered over 12,609 deaths from the

virus since January 21, 2020, including over 501 in the last




     5 This Court takes judicial notice of the relevant facts
provided on this website, which are “not subject to reasonable
dispute.” Fed. R. Evid. 201(b).


                                      [20]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 21 of 40



seven days alone.     Id.   Across the United States, the number of

reported cases and deaths remain at record highs.        Trends in

Number of COVID-19 Cases and Deaths in the US Reported to CDC,

by State/Territory, Centers for Disease Control and Prevention,

https://covid.cdc.gov/covid-data-

tracker/#trends_dailytrendscases (last visited Jan. 5, 2021).

III. RULINGS OF LAW

     Only Count II, Delaney’s first amendment challenges, remain

before this Court.     See Elec. Clerk’s Notes (Sept. 2, 2020).

Delaney makes four principal contentions: (1) that the occupancy

limits at his place of worship infringe upon the free exercise

of his religion; (2) that the social distancing guidelines

applicable to churches infringe upon the free exercise of his

religion; (3) that the mask mandate in his parish violates his

religious beliefs and infringes upon the free exercise of his

religion, and (4) that the mask mandate in all public places

violates his religious beliefs and infringes upon the free

exercise of his religion.     Compl. ¶¶ 131-184, 222-224, 261-268;

see generally Pl.’s Opp’n Mem.     Governor Baker argues that

Delaney lacks standing and, in the alternative, that Governor

Bakers’ orders do not violate Delaney’s First Amendment rights.

See Def.’s Mem. 10-30.




                                     [21]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 22 of 40



     A.   Article III Standing

     Governor Baker first contends that Delaney fails to satisfy

the standing requirements imposed by the case or controversy

provision of Article III, Section II of the U.S. Constitution.

Def.’s Mem. 10-30; see U.S. Const. art. III, § 2; Lujan v. Defs.

of Wildlife, 504 U.S. 555, 560-61 (1992).

     To establish Article III standing, a plaintiff must

establish an injury in fact that is (1) concrete,

particularized, and actual or imminent, (2) traceable to the

challenged action of the defendant, and (3) redressable by a

favorable ruling.    Lujan, 504 U.S. at 560-61.

          1.      Legal Standard

     Turning first to whether an alleged injury is concrete,

particularized, and actual or imminent, the plaintiff must show

that “he personally has suffered some actual or threatened

injury . . . .”    Valley Forge Christian Coll. v. Americans

United for Separation of Church and State, 454 U.S. 464, 472

(1982) (quotations omitted).       “Concreteness and particularity

are two separate requirements.”       Lyman v. Baker, 954 F.3d 351,

360 (1st Cir. 2020) (citing Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1545 (2016)).    An injury is “concrete” when it “actually

exist[s].”   Id. (quotations omitted).       An injury is

“particularized” when it “affect[s] the plaintiff in a personal

and individual way,” Lujan, 504 U.S. at 560 n.1, that goes



                                      [22]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 23 of 40



beyond widely shared “generalized grievances about the conduct

of the government,” Lyman, 954 F.3d at 361 (citing Becker v.

Fed. Election Comm’n, 230 F.3d 381, 390 (1st Cir. 2000)).          An

imminent injury is one where the threatened harm is “certainly

impending,” as opposed to mere “allegations of possible future

injury.”   Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)

(brackets and emphases omitted); Lujan, 504 U.S. at 564 n.2.

Allegations of future harm absent any demonstration that said

future harm is “certainly impending” is too speculative to

satisfy Article III.    Clapper, 568 U.S. at 401, 409.

     Next, to satisfy Article III standing, the injury must be

traceable to the challenged action of the defendant.         Lujan, 504

U.S. at 560.   This “traceability” element, essentially a

causation element of Article III standing, “requires the

plaintiff to show a sufficiently direct causal connection

between the challenged action and the identified harm.”

Dantzler, Inc. v. Empresas Berríos Inventory & Operations, Inc.,

958 F.3d 38, 47 (1st Cir. 2020) (quoting Katz v. Pershing, LLC,

672 F.3d 64, 71 (1st Cir. 2012)).      Although an indirect causal

relationship is not prima facie fatal, an injury is less likely

to satisfy this requirement where the causal chain between the

defendant’s action and the alleged harm depends on actions of a

third party.   See id. at 48 (citing Allen v. Wright, 468 U.S.

737, 757-59 (1984) (holding that the plaintiff lacked standing


                                     [23]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 24 of 40



where the actions of multiple third parties acting independently

were critical to the plaintiff’s alleged causal chain); Simon v.

E. Kentucky Welfare Rights Org., 426 U.S. 26, 42-45 (1976)

(holding that the plaintiff lacked standing because the

decisions of independent hospitals where critical to the causal

chain despite the hospitals being subject to the nonenforcement

of the statute at issue)).

     Finally, the injury must be redressable by a favorable

ruling.   Lujan, 504 U.S. at 561-62.     A favorable ruling need not

redress the entire injury, but the plaintiff must demonstrate

that a favorable ruling will at least lessen the injury.         See

Antilles Cement Corp. v. Fortuno, 670 F.3d 310, 318 (1st Cir.

2012) (holding that the plaintiff had standing where it

demonstrated that if the laws at issue were preempted, the

plaintiff would have significantly greater business

opportunities).   This demonstration is “‘substantially more

difficult’ to establish” when the plaintiff’s injury arises from

the government’s regulation of someone else.        Lujan, 504 U.S. at

562 (quoting Allen, 468 U.S. at 758).       There, both “causation

and redressability . . . hinge on the response of the regulated

(or regulable) third party to the government action or

inaction . . . .”   Id.   In such indirect-regulation

circumstances,




                                     [24]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 25 of 40



     The existence of one of more of the essential elements of
     standing “depends on the unfettered choices made by
     independent actors not before the courts and whose exercise
     of broad and legitimate discretion the courts cannot
     presume either to control or to predict,” and it becomes
     the burden of the plaintiff to adduce facts showing that
     those choices have been or will be made in such manner as
     to produce causation and permit redressability of injury.

Id. (citations omitted) (quoting ASARCO Inc. v. Kadish, 490 U.S.

605, 615 (1989)).

          2.    Delaney’s Occupancy-Limit Challenge Is Not
                Particularized, Actual, or Imminent.

     Delaney’s first challenge to Governor Baker’s orders, that

his First Amendment right to freely exercise his religion is

infringed by the maximum occupancy limits, fails at this first

requirement.   See Lujan, 504 U.S. at 560; Lyman, 954 F.3d at

360; Joint Finding ¶¶ 23-28; Compl. ¶¶ 261-268.        This injury is

not concrete and particularized, nor is it actual or imminent.

See Lujan, 504 U.S. at 560; Lyman, 954 F.3d at 360; Joint

Finding ¶¶ 23-28.

     The joint finding is devoid of any evidence that Delaney

was ever denied access to his parish church, let alone that such

a denial was due to Governor Baker’s occupancy limit.         See Joint

Finding ¶¶ 23-28.   Because the injury of being denied access to

his church does not exist, this injury is not concrete.         See

Lyman, 954 F.3d at 360.    Similarly, there is no injury to be

particularized to Delaney, as he has not been affected “in a

personal and individual way,” Lujan, 504 U.S. at 560 n.1, and


                                     [25]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 26 of 40



his allegations amount to a “generalized grievance about the

conduct of the government,” Lyman, 954 F.3d at 361.

     The joint finding only demonstrates a possibility of injury

in a hypothetical scenario where Delaney arrives at his parish

to find the maximum occupancy reached. 6      See Joint Finding ¶ 24.

This potential for denial remains too speculative for this Court

to find it “certainly impending,” particularly without any

showing that Delaney has been denied entry in the past or that

the parish church regularly denies parishioners from entering

due to Governor Baker’s occupancy limit.       See Clapper, 568 U.S.

at 409; Joint Finding ¶¶ 23-28.

     Absent any showing that Delaney has been subject to such

actual exclusion, or that such harm is “certainly impending” the

next time Delaney arrives at his parish door, he lacks standing

to challenge the Orders. 7   See Clapper, 568 U.S. at 409.


     6 The joint finding states that Delaney’s “parish church[]
would be required to deny entry to him if the occupancy limit
were already met or exceeded at the time of his attempt to
obtain admittance to a parish church; and, in such
circumstances, a parish church would be required to exclude him
from activities occurring in the church building at that time,
including a Holy Mass.” Joint Finding ¶ 24. The joint finding
lacks any evidence that the number of regularly attending
parishioners exceeds twenty-five, forty, or fifty percent of the
church’s capacity -- evidence without which this Court cannot
infer the likelihood that Delaney could be denied access in the
future. See Clapper, 568 U.S. at 409; Lujan, 504 U.S. at 560.
     7 For the same reasons, Delaney’s challenge to Order 38,

which prohibited outdoor activities with the exception of those
for the purpose of political expression, fails for lack of



                                     [26]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 27 of 40



          3.    Delaney’s Indoor Mask Mandate and Social
                Distancing Challenges Are Not Redressable.

     Delaney also argues that the mask mandate violates his

religious beliefs and therefore his First Amendment right to the

free exercise of his religion and that the social distancing

guidelines for churches are an affront to the free exercise of

his religion.   See Pl.’s Mem. 11-14; Pl.’s Opp’n Mem. 9-13.

     Setting aside, for a moment, the mask mandate outside of

Delaney’s parish, the mask mandate within his parish and

Delaney’s injury from the social distancing guidelines within

his parish fail to allege a redressable injury. 8       See Lujan, 504



standing. See Clapper, 568 U.S. at 409. The joint finding is
devoid of any evidence that Delaney had planned to attend a
religious ceremony outside, and therefore the injury is not
concrete, particularized, and actual or imminent. See id.

     8 Regarding Delaney’s injury from the social distancing
order, Delaney alleges the following:

     Plaintiff’s closeness to God is heightened in his
     communion with fellow Catholics in close proximity.
     Whether it is a hug in greeting, a handshake in the
     gesture of peace, fellowship after Holy Mass, or the
     resonance felt in a chorus of song, visceral moments
     of communion are essential in the practice of his
     faith. These acts of sacred ritual and human
     connection are essential to being Catholic.

Compl. ¶ 168 (citing Psalms 100:2). Regarding Delaney’s
injury from the mask mandate, Delaney alleges that “being
forced to wear a mask is contrary to his faith and an
affront to God.” Compl. ¶ 222 (citing 2 Corinthians 3:12).
The parties did not stipulate to this injury in the joint
finding, see generally Joint Finding, but for the reasons
articulated in Part III.B., infra, this Court finds that



                                     [27]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 28 of 40



U.S. at 562 (holding that the plaintiff has the burden of

demonstrating causation and redressability for indirect

causation standing).    Delaney alleges an indirect-causation

injury: Delaney is claiming that Governor Baker’s orders are the

cause of his parish’s protocols which are infringing on the

exercise of his religion.     See Pl.’s Mem. 7; see generally Joint

Finding.   There is no evidence, however, that the Archdiocese

instituted its protocols only because of Governor Baker’s

orders, and even had it done so, there is no evidence that a

favorable ruling would result in redress of Delaney’s injury.

See generally Joint Finding.     The joint finding is devoid of any

evidence of whether or how Delaney’s parish would operate

differently in the absence of such orders.       As discussed above,

the Archdiocese of Boston instituted its own protocols to

protect its parishioners and other attendees.        See Liturgical

Celebrations and Sacraments, supra.      Although many of these

protocols reflect Governor Baker’s orders and the sector-

specific standards, the Archdiocese exercised its own broad and

legitimate discretion in setting additional protocols to keep

its attendees safe, such as its dispensation from the religious

obligation to attend mass weekly and its prohibition on

congregational singing.    See id.    Delaney ultimately bears the



they were implied and uncontested.      See Lujan, 504 U.S. at
560; Lyman, 954 F.3d at 360.


                                     [28]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 29 of 40



burden to “adduce facts showing that those choices have been or

will be made in such a manner as to produce causation and permit

redressability of injury.”     See Lujan, 504 U.S. at 562.      Delaney

has not proven that, but for Governor Baker’s orders, the

Archdiocese would institute rules that would remedy his wearing

a mask inside and his social distance from non-family members in

church.    See generally Joint Finding.     Failing to meet this

burden makes the prospect of redressability too speculative, and

Delaney therefore lacks standing to challenge the mask mandate

and social distancing requirements within parishes.         See Lujan,

504 U.S. at 562.

     B.     Delaney’s Mask-Mandate Challenge in Public Places
            Fails Under Both the “Tiers of Scrutiny” and Jacobson.

     Returning to the mask mandate outside his parish, Delaney

has standing to challenge this action by Governor Baker because

this direct-causation injury does not suffer the same

infirmities as the other indirect-causation injuries discussed

above.    This Court is not in the business of interpreting the

Bible and has no reason to question the sincerity of Delaney’s

religious beliefs.    Similarly, Governor Baker does not question

the sincerity of Delaney’s religious faith.       See generally Joint

Finding.    Accordingly, this Court finds Delaney’s faith and the

representations he makes regarding his interpretation of the

Bible to be sincere and implied in the joint finding.         See




                                     [29]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 30 of 40



Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 531

(1993) (noting that it was not for the Supreme Court to decide

whether Santeria was a religion, and instead taking the

petitioners’ uncontested desire to sacrifice animals for

religious purposes as sincere).

          1.      Legal Standard

     Delaney and Governor Baker dispute the legal standard to be

applied in this case.    Governor Baker argues that this Court

ought apply the standard set forth in Jacobson v. Massachusetts,

197 U.S. 11 (1905), while Delaney argues that this Court ought

apply the traditional “tiers of scrutiny.”       See Pl.’s Mem. 12;

Def.’s Mem. 13.

     In Jacobson, the Supreme Court upheld a Massachusetts

statute granting municipal boards of health the authority to

mandate vaccination and revaccination.       197 U.S. at 12.    The

Supreme Court applied a standard of review dissimilar from the

tiers of scrutiny now synonymous with constitutional review

because Jacobson predates the tiers of scrutiny by thirty to

sixty years depending on which academic you ask.        See United

States v. Caroline Prods. Co., 304 U.S. 144, 152 n.4 (1938);

Lindsay F. Wiley & Stephen I. Vladeck, Coronavirus, Civil

Liberties, and the Courts: The Case Against “Suspending”

Judicial Review, 133 Harv. L. Rev. 179, 193 (2020).         Jacobson’s

standard affords States enduring a society-threatening epidemic


                                     [30]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 31 of 40



the discretion reasonably to restrict constitutional protections

so long as the regulations have a “real or substantial relation”

to protecting the public health and safety, and the restraint is

not “beyond all question, a plain, palpable invasion of the

rights secured” by the Constitution.        197 U.S. at 29, 31.

     Delaney and a chorus of scholars, Justices, and courts

argue that Jacobson’s standard is improper, particularly when

applied to First Amendment challenges.        See, e.g., Roman

Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 69-72

(2020) (per curiam) (Gorsuch, J., concurring); Calvary Chapel

Dayton Valley v. Sisolak, 140 S. Ct. 2603, 2608 (2020) (mem.)

(Alito, J., dissenting); County of Butler v. Wolf, Civil Action

No. 2:20-cv-677, 2020 WL 5510690 (W.D. Pa. Sept. 14, 2020);

Wiley & Vladeck, supra, at 179-83.      In a speech to the

Federalist Society, Justice Alito recently cautioned that

religious liberties were under attack and criticized the

application of Jacobson to First Amendment challenges.         The

Federalist Society, Address by Justice Samuel Alito [2020

National Lawyers Convention], YouTube (Nov. 12, 2020),

https://www.youtube.com/watch?v=VMnukCVIZWQ.        More recently in

his concurring opinion in Roman Catholic Diocese of Brooklyn v.

Cuomo, Justice Gorsuch criticized the application of Jacobson to

these challenges and urged courts to apply the tiers of scrutiny




                                     [31]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 32 of 40



approach during the pandemic.     141 S. Ct. at 69-72 (Gorsuch, J.,

concurring).

     Arguments advanced by Delaney and Jacobson’s adversaries

fall into two classes.    The first class of arguments is that

Jacobson is distinct, and the tiers of scrutiny developed over

the past century implicitly overruled Jacobson, replacing its

“real or substantial relation” review during times of medical

emergency with the tiered approach.      See Wolf, Civil Action No.

2:20-cv-677, 2020 WL 5510690, at *11-16.       The Supreme Court,

however, has not yet ruled on whether the tiers of scrutiny

overrule Jacobson despite recent opportunity to do so.         See

Roman Catholic Diocese of Brooklyn, 141 S. Ct. at 67.         Since

this crisis began, Jacobson has been cited positively and

negatively by Justices of the Supreme Court in both concurrences

and dissents, see id. at 70 (Gorsuch, J., concurring); Sisolak,

140 S. Ct. at 2608 (Alito, J., dissenting); South Bay United

Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613 (2020)

(mem.) (Roberts, C.J., concurring), and until the Supreme Court

overrules Jacobson, this Court is bound by stare decisis to

apply Jacobson harmoniously with the precedent developed under

the tiers of scrutiny, see United States v. Moore-Bush, 963 F.3d

29, 31 (1st Cir. 2020) (“Under the doctrine of stare decisis,

all lower federal courts must follow the commands of the Supreme

Court, and only the Supreme Court may reverse its prior


                                     [32]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 33 of 40



precedent.”), reh’g en banc granted, opinion vacated, 982 F.3d

50 (mem.) (1st Cir. Dec. 9, 2020).

     The second class of arguments against applying Jacobson’s

standard pertains to the temporal requites of a “medical

emergency.”   Roman Catholic Diocese of Brooklyn, 141 S. Ct. at

70 (Gorsuch, J., concurring); Wolf, Civil Action No. 2:20-cv-

677, 2020 WL 5510690, at *8.     Jacobson’s adversaries proffer

that any exigency that once existed has since expired because of

the many months that have passed since the virus first started

overwhelming our hospitals.     See Wolf, No. 2:20-cv-677, 2020 WL

5510690, at *8.   Exigency, however, is a fact-intensive notion.

In the last seven days another 501 residents died, raising the

death toll in Massachusetts to 12,609.       United States COVID-19

Cases and Deaths by State, supra.      The number of weekly reported

cases has remained at grim record highs for the last several

weeks, and Massachusetts is opening field hospitals because its

existing infrastructure is overwhelmed with patients.         Kimberly

Bookman, With Hospitals ‘Under Immense Pressure,’ Baker Begs

People to Stay Home for Holidays, WHDH, Dec. 21, 2020,

https://whdh.com/news/with-hospitals-under-immense-pressure-

baker-begs-people-to-stay-home-for-holidays/; Mark Pratt,

Massachusetts Field Hospital Scheduled to Open Sunday,

Associated Press, Dec. 3, 2020,

https://apnews.com/article/public-health-coronavirus-pandemic-


                                     [33]
      Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 34 of 40



486e851a6881b1da8564d13326cbada0.       There certainly will be a day

in the hopefully near future when this crisis’s exigency expires

in Massachusetts, but it is not today.

      Whether Jacobson controls in First Amendment challenges is

important where the state action is not “neutral and of general

applicability.”    See Church of Lukumi, 508 U.S. at 531.        Under

the tiers of scrutiny, “[a] law failing to satisfy these

requirements must be justified by a compelling governmental

interest and must be narrowly tailored to advance that

interest.”   Id. at 531-32.     The Supreme Court has ruled that

stopping the spread of society-threatening disease is

“unquestionably” a compelling interest.        Roman Catholic Diocese

of Brooklyn, 141 S. Ct. at 67.      The relationship between the

tiers of scrutiny approach and Jacobson is that the tiers

require the measures taken to be “narrowly tailored,” while

Jacobson only requires them to have a “real or substantial

relation,” a much lower standard.       Compare Church of Lukumi, 508

U.S. at 531-36, with Jacobson, 193 U.S. at 31.

      Last month, in Roman Catholic Diocese of Brooklyn, the

Supreme Court shed some light on this debate without resolving

it.   Without overruling Jacobson, the Supreme Court applied the

tiers of scrutiny to enjoin the governor of New York from

enforcing COVID-19 regulations against places of worship because

they were singled out for “especially harsh treatment.”          Roman


                                      [34]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 35 of 40



Catholic Diocese of Brooklyn, 141 S. Ct. at 66.        There, places

of worship were subject to a ten-person limit in zones where

essential businesses had no limit, and a twenty-five-person

limit in zones where non-essential businesses could “decide for

themselves how many persons to admit.”       Id.   Moreover, the

applicants made a strong showing that the governor specifically

targeted the “ultra-Orthodox [Jewish] community.”        Id.

(quotations omitted).    The regulations were neither neutral nor

of general applicability, and the applicants, therefore, had

proved a likelihood of success on the merits.        Id. at 67 (citing

Church of Lukumi, 508 U.S. at 546).      The Supreme Court held that

“[s]temming the spread of COVID-19 is unquestionably a

compelling interest,” and regulations made in furtherance of

this interest must be narrowly tailored. 9      Id. at 67.




     9 Although Delaney’s challenges here lack standing, the
Supreme Court’s language suggests that had Delaney demonstrated
standing to challenge Governor Baker’s occupancy requirements,
these regulations would nevertheless be upheld under the
stricter tiers of scrutiny analysis. See Roman Catholic Diocese
of Brooklyn, 141 S. Ct. at 67. The Supreme Court explicitly
discussed percentage-based occupancy limits as a less
restrictive and more narrowly tailored approach, stating,
“[T]here are many other less restrictive rules that could be
adopted to minimize the risk to those attending religious
services. Among other things, the maximum attendance at a
religious service could be tied to the size of the church or
synagogue.” Id. These are precisely the types of limits that
Governor Baker has instituted and amended previous orders to
enforce, and where non-percentage limits exist, Governor Baker
has exempted places of worship and religious ceremonies. See
COVID-19 Order Nos. 13, 35, 37, 38, 46, 52, 54, 57, 59.


                                     [35]
       Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 36 of 40



            2.     Traditional Tiers of Scrutiny Free Exercise
                   Analysis

       Unlike the state action before the Supreme Court in Roman

Catholic Diocese of Brooklyn, Governor Baker’s mask mandate in

public places is “neutral and of general applicability.”           See

Church of Lukumi, 508 U.S. at 531.

       State action is not neutral and of general applicability

when

       the object of [the state action] is to infringe upon
       or restrict practices because of their religious
       motivation . . . . To determine the object of [the]
       law, [this Court] must begin with its text, for the
       minimum requirement of neutrality is that a law not
       discriminate on its face. A law lacks facial
       neutrality if it refers to a religious practice
       without a secular meaning discernible from the
       language or context.

Id. at 533.      Governor Baker’s mask mandate in all public places

is facially neutral.      See Def.’s Notice Suppl. Authority (Nov.

10, 2020), Ex. B, COVID-19 Order No. 55 § 1 (“[A]ll persons in

Massachusetts over the age of five years old are required to

wear a mask or cloth face covering over their mouth and nose

when in a public location, whether indoors [or] outdoors.”).

       This Court must also consider “‘subtle departures from

neutrality.’” Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights

Comm’n, 138 S. Ct. 1719, 1731 (2018) (quoting Church of Lukumi,

508 U.S. at 534).     In determining whether a state action’s

object is neutral, courts consider “the effect of [the] law in




                                       [36]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 37 of 40



its real operation” and the extent to which it is underinclusive

of its goal.   Church of Lukumi, 508 U.S. at 535, 543.        A law

fails this test where the government “in pursuit of legitimate

interests . . . in a selective manner impose[s] burdens only on

conduct motivated by religious belief . . . .”        Id. at 543.

Here, mandating all residents to wear a mask burdens the conduct

of all residents, not exclusively conduct motivated by religious

belief.   See id.; Def.’s Notice Suppl. Authority (Nov. 10,

2020), Ex. B, COVID-19 Order No. 55 § 1.       The orders are not

underinclusive, because they apply to all persons in

Massachusetts.   See Church of Lukumi, 508 U.S. at 543.        The

orders do not subtly target religious conduct for distinctive

treatment, and there is no evidence that these orders are the

product of animus.    See id. at 534; see generally Joint Finding.

Therefore, as the orders are of general applicability, they need

only be rationally related to the interest in stemming the

spread of COVID-19.    See Church of Lukumi, 508 U.S. at 531

(citing Employment Div., Dept. of Human Resources of Ore. v.

Smith, 494 U.S. 872 (1990)).     These orders satisfy this

standard.   Governor Baker’s orders for all residents to wear

masks are rationally related to the interest in stemming the

spread of COVID-19 because, as the parties stipulated in the

joint finding, “[i]t has been proven that the wearing of masks

can slow the transmission of the spread of the coronavirus.”


                                     [37]
       Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 38 of 40



Joint Finding ¶ 22.      Delaney’s challenge, therefore, fails the

First Amendment test developed under the tiers of scrutiny

approach.

            3.    Jacobson Analysis

       Delaney’s challenge suffers the same fate under the more

deferential Jacobson standard.       See Calvary Chapel of Bangor v.

Mills, 459 F. Supp. 3d 273, 284 (D. Me. 2020).          “Although a

government cannot use a health crisis as a pretext for trampling

constitutional rights, the Supreme Court has long recognized

that ‘a community has the right to protect itself against an

epidemic of disease which threatens the safety of its members.’”

Id. (quoting Jacobson, 197 U.S. at 27).         As discussed above,

Massachusetts is suffering a public health crisis, the exigency

of which has not yet diminished.        See supra Part III.B.1.

“During that temporary time and in those narrow contexts,

Jacobson instructs that courts should only overturn state action

when it lacks a ‘real or substantial relation to the protection

of the public health’ or represents ‘a plain, palpable invasion

of rights secured by the fundamental law.’”         Calvary Chapel of

Bangor, 459 F. Supp. 3d at 284 (quoting Jacobson, 197 U.S. at

31).    Given the nature of the virus and the parties’ stipulation

“that the wearing of masks can slow the transmission of the

spread of the coronavirus,” Joint Finding ¶ 22, Governor Baker’s

orders requiring residents to wear masks have a “real [and]


                                       [38]
     Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 39 of 40



substantial relation to the protection of the public

health . . . .”    See Jacobson, 197 U.S. at 31.

     Under Jacobson, the state action must not be a “plain,

palpable invasion of rights secured by the fundamental law,” yet

the Supreme Court there gave but cursory instructions concerning

how to go about this analysis.     See id. (“Whatever may be

thought of the expediency of this statute, it cannot be affirmed

to be, beyond question, in palpable conflict with the

Constitution.”).    Other courts have more recently informed their

analysis whether the state action is a plain and palpable

invasion with precedent developed under the tiers of scrutiny

approach.   See Bimber’s Delwood, Inc. v. James, 20-CV-1043S,

2020 WL 6158612, at *11-20 (W.D.N.Y. Oct. 21, 2020) (applying

the traditional tests for constitutional violations to determine

whether the state action qualified as a plain and palpable

invasion under Jacobson); Robinson v. Marshall, 454 F. Supp. 3d

1188, 1200-02 (M.D. Ala. 2020) (applying the undue burden test

for abortion regulations developed under the tiers of scrutiny

to determine whether the state action qualified as a plain and

palpable invasion under Jacobson), appeal dismissed sub nom.

Robinson v. Att’y Gen., 2020 WL 3989457 (11th Cir. May 5, 2020)

(per curiam).   Doing so, however, renders Jacobson and its

articulated deference irrelevant.      For Jacobson to be a separate

standard applied during a public health crisis to afford greater


                                     [39]
      Case 1:20-cv-11154-WGY Document 31 Filed 01/06/21 Page 40 of 40



deference to public health officials, that which qualifies as a

plain and palpable invasion logically must be in a class at the

upper limits of, if not above and beyond, invasions tolerable

under the traditional tiers of scrutiny approach.         Compare

Church of Lukumi, 508 U.S. at 531-36, with Jacobson, 193 U.S. at

31.   Given the record, this Court finds Delaney’s injury falls

short of such a class, see Joint Finding ¶¶ 23-28, and upholds

the constitutionality of Governor Baker’s orders under

Jacobson’s standard, see 193 U.S. at 31.

IV.   CONCLUSION

      For these reasons, the Court finds and rules and, thus

declares, that Governor Baker’s orders did not violate Delaney’s

constitutional rights.



SO ORDERED.



                                              /s/ William G. Young
                                              WILLIAM G. YOUNG
                                              DISTRICT JUDGE




                                      [40]
